Joseph L. Grooms, a minor, appeals a judgment of the Court of Common Pleas, Juvenile Division, of Licking County, Ohio, which found he was delinquent by reason of having committed an act which would have been a felony of the first or second degree if committed by an adult, namely, Rape in violation of R.C. 2907.02. Appellant assigns two errors to the trial court:
ASSIGNMENTS OF ERROR
 I. THE TRIAL COURT ERRED IN DENYING APPELLANT'S RULE 29 MOTION TO DISMISS.
 II. THE VERDICT IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND INSUFFICIENT TO SUPPORT THE CONVICTION OF THE APPELLANT.
At trial, the State presented evidence appellant forced an eleven-year old boy to engage in fellatio with him. Both appellant and the victim were foster children in the same home.
 I and II
Both appellant's assignments of error address the same basic issue, the credibility and consistency of the testimony against him. Appellant moved to dismiss the charges against him pursuant to Juv. R. 29. The Rule requires that the court dismiss the complaint if the allegations were not proved. The court overruled the motion, and adjudicated appellant delinquent. Appellant also urges the verdict is against the weight of the evidence presented, for the same reasons.
Three persons testified against appellant including Jason VanMater, another insufficient evidence, see State v. Thompkins
(1977), 78 Ohio St.3d 380.
In reviewing the manifest weight of the evidence argument, we must review the record to determine whether there is sufficient competent and credible evidence supporting the court's finding the State had proved each of the elements of the offense charged beyond a reasonable doubt, see State v. Eley (1978),56 Ohio St.2d 169 and Thompkins, supra. We have reviewed the record of the hearing, and it appears defense counsel very ably pointed out the weaknesses of the State's case. Nevertheless, the court is the trier of fact, and determined the witnesses against appellant were sufficiently credible in their testimony to support a finding that appellant was delinquent. We find the court's determination is not against the manifest weight of the evidence.
Both assignments of error are overruled.
For the foregoing reasons, the judgment of the Court of Common Pleas, Juvenile Division, of Licking County, Ohio, is affirmed, and the cause is remanded to that court for further proceedings in accord with law.
By Gwin, P.J., Farmer, J., and Edwards, J., concur.
---------------------------
---------------------------
                                   --------------------------- JUDGES
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas, Juvenile Division, of Licking County, Ohio, is affirmed, and the cause is remanded to that court for further proceedings in accord with law.
---------------------------
---------------------------
                                   --------------------------- JUDGES